56146: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 56146


Short Caption:BRASS (RONNIE) VS. STATEClassification:Criminal Appeal - Life - Direct


Related Case(s):54477, 56042


Lower Court Case(s):Clark Co. - Eighth Judicial District - C252262             Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:12/03/2012 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:12/03/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantRonnie Danelle BrassMichael Wakefield Hyte
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


AppellantStephanie BrassJoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaNancy A. Becker
							(Clark County District Attorney)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						David L. Stanton
							(Clark County District Attorney)
						



14-17303: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/03/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)10-14320




06/03/2010Filing Fee Filing Fee Waived.


06/17/2010Docketing StatementFiled Docketing Statement. 10-15729




07/02/2010TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 3/04/09.10-17247




07/21/2010TranscriptFiled Notice from Court Reporter. Jill Jacoby stating that the requested transcripts were delivered.  Dates of transcripts: 10/26/09, 11/30/09, 12/08/09, 12/16/09, 1/06/10, 1/15/10, 6/07/10, 6/14/10,  4/28/10, 1/19/10, 1/21/10, 1/22/10, 1/25/10, 1/26/10, 1/27/10, 1/20/10, 4/07/10, and 4/14/10.10-18853




09/30/2010MotionFiled Motion to Extend Time to File Appellant's Opening Brief and Appendix (First Request). (60) days.10-25301




10/04/2010Order/ProceduralFiled Order Granting Motion for Extension of Time.  Opening Brief and Appendix due December 1, 2010.10-25531




11/29/2010MotionFiled Motion to Extend Time. Motion for Extension of Time to File Appellant's Opening Brief and Appendix (Second Request).10-30901




12/06/2010Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  January 14, 2011.10-31697




01/07/2011MotionFiled Motion for Extension of Time to File Appellant's Opening brief and appendix (3rd Request).11-00725




01/14/2011Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  February 28, 2011.11-01482




02/28/2011MotionFiled Motion to Extend Time Motion for Extension of Time to File Appellant's Opening Brief and Appendix (Fourth Request)11-05943




03/11/2011Order/ProceduralFiled Order Granting Motion for extension of time.  Appellant:  Opening brief and appendix due 10 days.11-07512




03/15/2011MotionFiled Motion for Excess Pages Motion for Leave to File Appellant's Opening Brief with Excess Pages11-07891




03/15/2011BriefReceived Opening Brief.  (Received via E-Flex).  FILED PER ORDER OF 3/21/2011.


03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 1.11-07896




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 2.11-07898




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 3.11-07899




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 4.11-07900




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 5.11-07903




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 6.11-07906




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 7.11-07907




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 8.11-07912




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 9.11-07915




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 10.11-07916




03/15/2011AppendixFiled Appendix to Opening Brief, Vol. 11.11-07917




03/21/2011Order/ProceduralFiled Order Granting Motion to file an opening brief in excess pages.  The clerk of this court shall file the opening brief received via E-Flex on March 15, 2011.11-08643




03/21/2011BriefFiled Appellant's Opening Brief.11-08645




04/20/2011MotionFiled Motion for Extension of Time to File Answering Brief-First Request.11-11767




04/20/2011Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  May 20, 2011.11-11771




05/20/2011MotionFiled Motion for Enlargement of Time Second Request (Answering Brief).11-14988




05/24/2011Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  June 20, 2011.11-15302




06/21/2011MotionFiled Motion for Enlargement of Time (Third Request - Answering Brief).11-18392




06/24/2011Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  July 20, 2011.11-18847




07/19/2011MotionFiled Motion for Leave to File 54 Page Answering Brief.11-21739




07/19/2011BriefReceived Answering Brief (via E-Flex).  (FILED PER ORDER 07/26/2011).


07/19/2011AppendixFiled Appendix to Answering Brief -Respondent's Appendix.11-21742




07/26/2011Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the answering brief received via E-flex on July 19, 2011.  Reply Brief due:  30 days.11-22418




07/26/2011BriefFiled Respondent's Answering Brief.11-22421




08/25/2011MotionFiled Motion for Extension of Time to File Appellant's Reply Brief (First Request).11-26033




08/25/2011Notice/OutgoingIssued Notice - Motion Approved.  Reply Brief due:  September 26, 2011.11-26035




09/26/2011MotionFiled Motion for Extension of Time to File Appellants' Reply Brief (Second Request).11-29259




09/27/2011Order/ProceduralFiled Order Granting Motion. Appellant: Reply Brief due: October 10, 2011.11-29405




10/10/2011MotionFiled Motion for Leave to File Appellant's Reply Brief with Excess Pages.11-30969




10/10/2011BriefReceived Appellant's Reply Brief (via E-Flex).  (FILED PER ORDER 10/11/2011).


10/11/2011Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file the reply brief received via E-Flex on October 10, 2011.11-31205




10/11/2011BriefFiled Appellant's Reply Brief.11-31206




10/11/2011Case Status UpdateBriefing Completed/To Screening.


04/10/2012Order/ProceduralFiled Order. It has come to the court's attention that appellant died on March 22, 2012. Counsel for appellant shall have 10 days from the date of this order to file a suggestion of death with the clerk of this court.12-11400




04/11/2012MotionFiled Suggestion of Death on the Record and Motion for Abatement Ab Initio.12-11603




04/18/2012MotionFiled Opposition to Motion for Abatement Ab Initio.12-12508




07/10/2012ExhibitFiled Supplemental Exhibit to Suggestion of Death on the Record and Motion for Abatement Ab Initio.12-21718




08/01/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar. Argument shall be limited for 30 minutes.12-24186




10/30/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, December 3, 2012, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.12-34148




11/19/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-36574




12/03/2012Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/25/2013Opinion/Non-DispositionalFiled Authored Opinion.  "Motion denied; remanded."  We allow 90 days from the date of this opinion for the limited purpose of determining Brass's proper personal representative and for the representative to file a motion for substitution with this court.  If no representative is substituted, we will dismiss the proceedings on appeal.  Before the Court EN BANC.  Author:  Douglas, J.  Majority: Douglas/Pickering/Gibbons/Hardesty/Parraguirre/Cherry/Saitta.  129 Nev. Adv. Opn. No. 53.13-21916




09/19/2013MotionFiled Motion for Substitution of Personal Representative.13-27863




09/23/2013Order/ProceduralFiled Order Granting Motion to Substitute Personal Representative. The clerk of this court shall substitute Stephanie Brass as personal representative for Ronnie Danelle Brass, in the place of Ronnie Danelle Brass, and modify the caption accordingly. In the substitution motion, Ms. Brass indicates her intent "to file a motion for abatement, or in the alternative, motion for reversal." Ms. Brass shall have 30 days from the date of this order to file any such motions, which shall comply with NRAP 27. Any response and reply to a response shall be filed within the time provided by NRAP 27(a)(3) and shall otherwise comply with NRAP 27.13-28324




09/25/2013MotionFiled Motion to Abate the Judgment of Conviction, or in the Alternative, Motion to Reverse and Remand in Light of Brass (Jermaine) v. State, 128 Nev. ___, 291 P.3d 145 (2012)13-28569




09/26/2013MotionFiled Opposition to Motion to Abate the Judgment of Conviction, or in the Alternative, Motion to Reverse and Remand in Light of Brass (Jermaine) v. State, 128 Nev. ___, 291 P.3d 145 (2012).13-28912




10/01/2013MotionFiled Reply to State's Opposition to Motion to Abate the Judgment of Conviction, or in the Alternative, Motion to Reverse and Remand in Light of Brass (Jermaine) v. State, 128 Nev. ___, 291 P.3d 145 (2012).13-29240




05/29/2014Opinion/DispositionalFiled Authored Opinion. "Reversed." We deny Stephanie's motion for abatement. Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 35. EN BANC14-17303




06/23/2014RemittiturIssued Remittitur.14-20615




06/23/2014Case Status UpdateRemittitur Issued/Case Closed.


07/03/2014RemittiturFiled Remittitur. Received by District Court Clerk on June 26, 2014.14-20615